DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 9/20/2022.

Election/Restrictions
Applicant’s election without traverse of in the reply filed on 9/20/2022 is  acknowledged.  The restriction requirement is made final.
Claims 1-20 are pending and under examination.

Allowable Subject matter
Claim(s) 1-20 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination described below. However, this claim cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(b) set forth in this Office Action.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.
Regarding the independent claims, the closest prior art of record is  US 2016/0109144 to Kim.  
Kim teaches a 4 way valve (22, Fig. 1)  with a first inlet configured to receive refrigerant output from a condenser (26); 
a first outlet configured to output refrigerant to an inlet of an evaporator (24) located inside of a building (evaporators are typically located inside of a building).
US 20190390877 to Sakae teaches pumping down the refrigerant from one side of the system to the other when a leak is detected (par. 140).
 The art does not teach,
a second inlet configured to receive refrigerant output from the evaporator; and
a second outlet configured to output refrigerant to an inlet of a compressor that pumps refrigerant to the condenser: 
a reversing module configured to:
selectively actuate the reversing valve to a first position such that:
refrigerant flows directly from the second inlet to the second outlet; and refrigerant flows directly from the first inlet to the first outlet; and (cooling mode)
selectively actuate the reversing valve to a second position such that: 
refrigerant flows directly from the second inlet to the first outlet; and
refrigerant flows directly from the first inlet to the second outlet.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The claims recite,
Claim 1
a first inlet (1612) configured to receive refrigerant output from a condenser; (this is presumably referred to a first input port at par. 171) 
a first outlet (1616), configured to output refrigerant to an inlet of an evaporator located inside of a building; (this is presumably referred to as a “second output port” at par. 171)
a second inlet (1620) configured to receive refrigerant output from the evaporator; and (this is presumably referred to as a third input port at par. 171)
a second outlet (1624) configured to output refrigerant to an inlet of a compressor that pumps refrigerant to the condenser: (this is presumably referred to as a fourth output port at par. 171) 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: 
Claim 1 – reversing module, in interpreted to be part of a control module per Fig. 15, and the “control module” is interpreted according to par. 191 of the specification.  
Claim 3 - a charge module, leak module, is part of the control module.
Claim 7 - a pump out module, is part of the control module.
Claim 8 - a pump out module, is part of the control module.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, 13, see the objections to the specification regarding the mismatch between the labeling of the “inlet and outlet” in the claims and the use of “inlet and outlet”  “ports”.  The use of inconsistent terminology makes it difficult, and subject to error, to match the claims to the specification and drawings, and raises questions as to whether the office has properly matched the claim elements to the corresponding features in the drawings. Further, regarding the use of “a first outlet” in the claims which is presumably “second output port” at par. 171, raises questions as to whether there should be “first output port” somewhere that has not been identified. 
In the interest of compact prosecution, the office will examine the claims as best understood, but correction is required to eliminate the inconsistencies in the claim language.
   Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763